Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahiro et al. (US 20140147660), cited by the examiner.
The reference discloses a graft copolymer having a particle diameter of 50-300 nm (document claim 4), a gel content of 95% or more (paragraph 146) as in applicants insoluble component, and a soluble portion molecular weight of 50,000 or more (document claim 1). Note paragraph 14 for addition of ABS and polycarbonate as in claims 7-9 and note paragraph 163 for polyester addition as in claim 10. Note paragraph 11 for injection molding. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.


Claim 1, 2, 7-9, 11 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 20050239962), cited by the examiner.
The reference discloses a latex graft copolymer having a soluble portion weight average molecular weight of 50,000 or more (abstract) wherein the    latex used in the invention has an average particle diameter of 190-500 nm and gel contents as in applicants insoluble content of 50 to 95% (paragraph 25).Note paragraph 76 for grafting with methyl methacrylate as such as would produce a methyl methacrylate soluble phase as in claim 2 and such as is a thermoplastic when polymerized as in claim 7. Note use of ABS and polycarbonate as in claim 8 and 9 at paragraph at paragraph 5. Note paragraph 65 for injection molding. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al. (US 5994464), cited by the examiner.
Patentees disclose a process in which 2889.9 g of butyl acrylate is polymerized using sodium persulfate along with 59.3 g of ALMA. While the amount of ALMA is out of applicants range in patent example 1, nonetheless column 4, lines 39-42 discloses that as little as 0.2% crosslinker may be added. Note also that the particle diameter of the .
Claims 4 and 5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Takai et al. (US 20020147246), cited by applicants.
Paragraphs 63-65 disclose a graft copolymer produced from a latex of 160 nm and from 98% butyl acrylate, 0.3 parts allyl methacrylate and 0.4 parts persulfate following which the latex is grafted with methyl methacrylate.
Claim 3 is rejected under 35 U.S.C. 102(a1) as being anticipated by Purvis et al. (US 4657976), cited by the examiner.
Example 2 of the patent discloses a polymer with grafted on PMMA (i.e. second stage derived monomer which is 100% MMA) with molecular weight of 400,000-800,000. Note also claims 1 and 11 for shell molecular weights of higher than that of example 2 such as at least about 2 million and note molecular weights of 1.8-2.5 million in example 2. With regard to applicants freeze drying technique, this is disclosed to free 

Polymerization of 0.5-3.0 parts of aromatic vinyl per 100 parts acrylate is not taught by the closest prior art to claim 6 (Takai and Ohsawa, cited above).
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
3-30-21
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765